          Case 4:21-cv-00136-LPR Document 9 Filed 07/27/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION


JESSE JAMES ANDERSON                                                             PLAINTIFF
ADC #170510

v.                               Case No: 4:21-cv-000136-LPR


TURN KEY HEALTH SERVICES, et al.                                              DEFENDANTS


                                         JUDGMENT

       Pursuant to the Order filed this date, it is CONSIDERED, ORDERED, and ADJUDGED

that Plaintiff Jesse James Anderson’s Complaint is DISMISSED without prejudice. Pursuant to

28 U.S.C. § 1915(a)(3), the Court certifies that an in forma pauperis appeal of the Judgment and

Order dismissing this case would not be taken in good faith.


       IT IS SO ADJUDGED this 27th day of July 2021.




                                                    _________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT COURT
